Exhibit 10.2
IDM PHARMA, INC.
2008 RETENTION COMPENSATION AND BONUS PLAN FOR CERTAIN
EXECUTIVE EMPLOYEES AMENDED AND SUPERSEDING PARTICIPATION
AGREEMENT FOR ROBERT DE VAERE
     You have previously received a copy of the IDM Pharma, Inc. 2008 Retention
and Bonus Compensation Plan for Certain Executive Employees (the “Plan”) and a
Plan Participation Agreement. This Amended and Superseding Participation
Agreement amends and supersedes the prior participation agreement provided to
you, which prior agreement shall hereafter be null and void. The Company’s Board
of Directors has designated you a participant in the Plan. Capitalized terms not
defined herein shall have the definitions set forth in the Plan. Provided that
the eligibility requirements of the Plan are satisfied, you are eligible to
receive the following Plan Benefits:
          (1) For all purposes of the Plan, your Trigger Date is December 31,
2008.
          (2) Your Success Bonuses, if payable, will be $103,667 (CHMP) and
$150,000 (transaction/Change of Control).
     To indicate your acceptance of your designation as a Participant in the
Plan, please sign a copy of this Agreement in the space indicated below and
return it on or before October 23, 2008.
ACCEPTED AND ACKNOWLEDGED:
     I hereby accept my designation as a Participant in the IDM Pharma, Inc.
2008 Retention Compensation and Bonus Plan for Certain Executive Officers. I
also acknowledge that I have been advised to seek my own personal legal or tax
advisors with respect to participation in the Plan.

             
  /s/ Robert De Vaere
  Date:   October 18, 2008    
 
           
Robert De Vaere
           

 